DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               OBRIAN FRAZER and LATOYA BYFIELD,
                           Appellants,

                                    v.

     AVATAR PROPERTY & CASUALTY INSURANCE COMPANY,
                        Appellees.

                              No. 4D18-3251

                              [June 3, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. CACE16-
015798.

  Gregory Saldamando and Jennifer Jimenez of the Strems Law Firm,
Coral Gables, for appellants.

  Carol M. Rooney and Adam M. Topel of Butler Weihmuller Katz Craig
LLP, Tampa, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.